Title: The French Revolution, [1794]
From: Hamilton, Alexander
To: 



[Philadelphia, 1794]

In the early periods of the French Revolution, a warm zeal for its success was in this Country a sentiment truly universal. The love of Liberty is here the ruling passion of the Citizens of the UStates pervading every class animating every bosom. As long therefore as the Revolution of France bore the marks of being the cause of liberty it united all hearts concentered all opinions. But this unanimity of approbation has been for a considerable time decreasing. The excesses which have constantly multiplied, with greater and greater aggravations have successively though slowly detached reflecting men from their partiality for an object which has appeared less and less to merit their regard. Their reluctance to abandon it has however been proportioned to the ardor and fondness with which they embraced it. They were willing to overlook many faults—to apologise for some enormities—to hope that better justifications existed than were seen—to look forward to more calm and greater moderation, after the first shocks of the political earthquake had subsided. But instead of this, they have been witnesses to one volcano succeeding another, the last still more dreadful than the former, spreading ruin and devastation far and wide—subverting the foundations of right security and property, of order, morality and religion—sparing neither sex nor age, confounding innocence with guilt, involving the old and the young, the sage and the madman, the long tried friend of virtue and his country and the upstart pretender to purity and patriotism—the bold projector of new treasons with the obscure in indiscriminate and profuse destruction. They have found themselves driven to the painful alternative of renouncing an object dear to their wishes or of becoming by the continuance of their affection for it accomplices with Vice Anarchy Depotism and Impiety.
But though an afflicting experience has materially lessened the number of the admirers of the French Revolution among us and has served to chill the ardor of many more, who profess still to retain their attachment to it, from what they suppose to be its ultimate tendency; yet the effect of Experience has been thus far much less than could reasonably have been expected. The predilection for it still continues extensive and ardent. And what is extraordinary it continues to comprehend men who are able to form a just estimate of the information which destroys its title to their favour.
It is not among the least perplexing phœnomina of the present times, that a people like that of the UStates—exemplary for humanity and moderation surpassed by no other in the love of order and a knowlege of the true principles of liberty, distinguished for purity of morals and a just reverence for Religion should so long perservere in partiality for a state of things the most cruel sanguinary and violent that ever stained the annuals of mankind, a state of things which annihilates the foundations of social order and true liberty, confounds all moral distinctions and substitutes to the mild & beneficent religion of the Gospel a gloomy persecuting and desolating atheism. To the eye of a wise man, this partiality is the most inauspicious circumstance, that has appeared in the affairs of this country. It leads involuntarily and irresistibly to apprehensions concerning the soundness of our principles and the stability of our welfare. It is natural to fear that the transition may not be difficult from the approbation of bad things to the imitation of them; a fear which can only be mitigated by a careful estimate of the extraneous causes that have served to mislead the public judgment.
But though we may find in these causes a solution of the fact calculated to abate our solicitude for the consequences; yet we can not consider the public happiness as out of the reach of danger so long as our principles continue to be exposed to the debauching influence of admiration for an example which, it will not be too strong to say, presents the caricature of human depravity. And the pride of national character at least can find no alleviation for the wound which must be inflicted by so ill-judged so unfortunate a partiality.

If there be any thing solid in virtue—the time must come when it will have been a disgrace to have advocated the Revolution of France in its late stages.
This is a language to which the ears of the people of this country have not been accustommed. Every thing has hitherto conspired to confirm the pernicious fascination by which they are enchained. There has been a positive and a negative conspiracy against the truth which has served to shut out its enlightening ray. Those who always float with the popular gale perceiving the prepossession of the people have administered to it by all the acts in their power—endeavouring to recommend themselves by an exaggerated zeal for a favourite object. Others through timidity caution or an ill-judged policy unwilling to expose themselves to the odium of resisting the general current of feeling have betrayed by silence that Truth which they were unable not to perceive. Others, whose sentiments have weight in the community have been themselves the sincere dupes of . Hence the voice of reason has been stifled and the Nation has been left unadmonished to travel on in one of the most degrading delusions that ever disparaged the understandings of an enlightened people.
To recal them from this dangerous error—to engage them to dismiss their prejudices & consult dispassionately their own good sense—to lead them to an appeal from their own enthusiasm to their reason and humanity would be the most important service that could be rendered to the UStates at the present juncture. The error entertained is not on a mere speculative question. The French Revolution is a political convulsion that in a great or less degree shakes the whole civilized world and it is of real consequence to the principles and of course to the happiness of a Nation to estimate it rightly.
